DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claims do not fairly further limit independent apparatus claim 1 in that the above claims recite only limitations dealing with the manner or method of use of the claimed apparatus (the use of specific temperatures and cooling rates). It has been held that the manner or method of use of an apparatus alone cannot be relied upon to fairly further limit claims to an apparatus. See MPEP 2114 and 2115. In the instant case, since any embodiment allowed by instant claim 1 could, if desired be operated in the manner recited by either above . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0062888 to Stratton (Stratton) in view of Indian 2733/CHE/2010 (IN’733). With respect to claims 1, 4, 9 and 10, Stratton at paragraphs [0020]-[0029] for example, teaches a method and apparatus for the development of a cooling curve for a quenchant comprising employing a quench probe heated to at least 850 degrees C (see paragraph [0029]), in a furnace then transferring the probe to a quenchant vessel (an open bath of quenchant, which is necessarily . 
With respect to claim 2, IN’733 teaches a firmly attached thermocouple within the probe through a collet (see paragraph [0019] for example).
With respect to claim 3, the inclusion of an etched serial number or other identification on the body of the quench probe is again noted to be an old and well known expedient in the art and motivation to include such identification manes on a probe would have been a modification obvious to one of ordinary kill in the art at the time the invention was filed.
With respect to claims 5-7 and 8, In’733 includes displays and computer attachments falling within the recited claim scopes as shown by the embodiments of the figures and paragraphs [0024] and [0028] for example.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Keil et al, showing a further example of prior art quench probes employed for determining quenchant quality, and Kumar (the publication of the instant application are also cited.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk